Citation Nr: 0019181	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a right wrist injury with carpal tunnel 
syndrome, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
right eye injury, to include a scar on the right eyelid, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for hypertension as 
secondary to residuals of a right wrist injury and residuals 
of a right eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from August 1980 to May 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted an increased evaluation for carpal tunnel 
syndrome of the right wrist and denied an increase for 
residuals of a right eye injury, to include a scar on the 
right eyelid, and also denied service connection for 
hypertension claimed as secondary to residuals of a right 
wrist injury and residuals of a right eye injury.  

In a letter with attached medical documents received by the 
St. Petersburg RO in December 1999, the veteran has raised 
the issue of entitlement to service connection for a stomach 
condition, which has not been adjudicated.  This claim is 
referred to the regional office for appropriate development 
and adjudication.  


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  Post-operative residuals of a right wrist injury with 
carpal tunnel syndrome are currently manifested by weak thumb 
opposition, a weak grip of the right hand in comparison to 
the left hand, diminished pinprick over the fingers and 
palmar surface of the hand, and, possibly, hypothenar muscle 
wasting, with dorsiflexion limited to 15 degrees and normal 
palmar flexion of 75 degrees.  

3.  Residuals of a right eye injury, to include a scar on the 
right eyelid, are currently manifested by a small, slightly-
hyperpigmented scar, which is well-healed, transverse, 
straight, thin, and smooth, and manifested by subjective 
complaints of pain and tenderness.

4.  The scar on the right eyelid is not repugnant, does not 
cause deformity of the eyelid or limit function, is barely 
discernible, is not markedly discolored, and is not 
disfiguring.

5.  There is no clinically demonstrated evidence that the 
veteran currently has hypertension as secondary to residuals 
of a right wrist injury and/or to residuals of a right eye 
injury.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
post-operative residuals of a right wrist injury with carpal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(1999).

2.  The criteria for an evaluation in excess of 10 percent for 
residuals of a right eye injury, to include a scar on the 
right eyelid, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hypertension 
as secondary to residuals of a right wrist injury and/or 
residuals of a right eye injury.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In September 1996, the veteran submitted a claim for an 
increased rating for an eye disability.  In February 1997, 
based on the submission of additional evidence, the RO 
increased the evaluation for the eye disability to 10 
percent. The veteran then submitted a claim for an increased 
rating for carpal tunnel syndrome in March 1997 and a notice 
of disagreement as to his claim for an increased rating for 
an eye disability in April 1997.  In May 1997, he filed an 
initial claim for secondary service connection for 
hypertension due to pain in his right eye and right wrist.

In September 1997, the RO confirmed and continued the 10 
percent disability for the right eye disability, at the same 
time revising the diagnostic code to reflect a facial scar on 
the right eyelid, rather than an unhealed injury of the eye.  
In this same decision, the RO recharacterized the issue of 
residuals of a right wrist injury to residuals of a right 
wrist injury with carpal tunnel syndrome, and granted a 30 
percent evaluation for the disorder.  It also denied the 
secondary service connection claim for hypertension.  The RO 
issued a statement of the case with notice of appellate 
rights only as to the eye issue in September 1997.  The 
veteran submitted a timely appeal as to this issue in 
September 1997.  Also in September 1997, the veteran filed an 
expression of disagreement for his right wrist claim together 
with his secondary service connection claim on a VA Form 9, 
which was accepted by the RO as a notice of disagreement.  
After receipt of a statement of the case, dated in June 1999, 
as to these latter issues, he submitted his substantive 
appeal in June 1999.  

Service medical records indicate that the veteran first 
complained of right wrist pain in July 1982.  He was treated 
by casting for a navicular fracture.  In April 1983, he fell 
on his right wrist playing basketball, with a resultant 
sprain, for which he was given an Ace wrap.  Also in April 
1983, he injured his right hand in a fight, five days after a 
cast had been applied, with examination revealing a soft 
tissue laceration due to a human bite.  His discharge 
examination in April 1983 noted that he was wearing a right 
thumb-forearm spica cast.  Blood pressure tested at 109/70.  

During his first VA disability evaluation examination in 
April 1989, the clinical impression was status post right 
wrist injury, possible distal radius fracture, well healed, 
and no evidence of focal tenderness or dysfunction.  

Records received from the veteran's private physician, Alma 
B. Littles, M.D., in April 1993 included electromyographic 
(EMG) testing which was reported as normal, with no evidence 
of a cervical radiculopathy or an entrapment neuropathy.  
Clinical records, however, noted repeated complaints of neck, 
back, and wrist pain.  In November 1993, the veteran was 
found to have high blood pressure, which he alleged became 
elevated every time he engaged in physical therapy.  In 
letters to Dr. Littles, dated May through December 1993, 
William C. Kohler, M.D., a neurological consultant, described 
his reevaluations of the veteran's back, arm, and hand pain, 
noting that the veteran was walking with assistance of a cane 
and wearing a right wrist splint.  Treatment was 
conservative.  

A June 1993 VA disability evaluation examination provided a 
diagnosis of history of navicular fracture of the right wrist 
with minimal residuals, and a VA orthopedic consultation in 
December 1993 mentioned complaints of generalized wrist pain 
on the dorsal and palmar aspect with movement and pain with 
lifting objects.  Examination found no evidence of bony non-
union.  The plan was to continue conservative treatment with 
Motrin and with wrist splint strengthening exercises.  

Clinical records from Dr. Littles in January 1994 noted that 
the veteran had been having severe pain in his wrists for a 
week and still complained of pain in his legs and arms. 

In February 1994, the veteran testified before a member of 
the Board concerning the issue of an increased rating for a 
right navicular fracture.  He stated that he experienced 
numbness and tingling in his right hand several times a day 
and that he sometimes had a sharp, throbbing pain, lasting 
for ten or fifteen minutes, which went down into his hand and 
up into his arm.  Additionally, his wrist swelled, he 
developed a rash on his hand, and he had difficulty in 
grasping objects.  He wore a brace prescribed by a private 
physician and had been forced to take medication to assist in 
sleeping.  

An April 1994 VA outpatient treatment record indicated that 
the veteran's hypertension was well controlled with 
medication, that his blood pressure was 120/88, and that he 
was being treated by his family doctor. 

An examination report in March 1995 by an unidentified 
private physician disclosed that the veteran was a laborer 
with a ten year history of right wrist pain, who had worn 
wrist splints in the past.  The diagnosis was right wrist 
sprain in the past with persistent intermittent inflammation.  
Dr. Littles noted in August 1995 that the veteran was subject 
to severe wrist pain, which prevented him from doing much of 
anything.  Her assessment was uncontrolled hypertension and 
chronic right wrist pain.  

A VA eye examination in August 1995 noted a reported history 
of having been hit in the eye with a tree branch in 1981 
while in service.  The impression was astigmatism in both 
eyes and myopia in the right eye, with no ocular damage or 
ocular pathology noted in either eye.  A mild light 
sensitivity was noted in both eyes.  

A VA orthopedic examination report in August 1995 noted 
complaints of pain and limited use of the right wrist.  The 
veteran held his right hand partially closed with the wrist 
in palmar flexion and was unable to open his hand completely.  
The wrist joint had no loose motion and only 20 degrees of 
movement.  He was able to bring the wrist up to 45 degrees 
palmar flexion, but was unable to dorsiflex.  He said that he 
had never had any physiotherapy on his right upper extremity 
and presently made very little effort to move it.  The 
examiner believed that this was apparently a disuse problem 
and that the veteran might be developing reflex sympathetic 
dystrophy.  Although he suggested physiotherapy, veteran 
stated that whenever he tried to undergo any physiotherapy, 
his blood pressure shot up.  X-ray evidence revealed a 
deformity of the wrist joint with lateral flexion, which had 
not been seen in previous studies, but no acute bone changes.  
The diagnosis was residuals of injury in the right wrist, 
with further evaluation suggested, as, at the present time, 
the right upper extremity was virtually useless.  The veteran 
was stated to be right handed.  

In a September 1995 letter to VA, Dr. Littles mentioned a 
history of chronic right hand and wrist pain.  In particular, 
the veteran complained of numbness and weakness of the right 
hand, for which he had been treated with anti-inflammatory 
pain medication and had undergone physical therapy.  Despite 
such treatment, he had had persistent pain in right wrist and 
hand, which limited his ability to use the right hand for any 
strenuous activity.  

A VA hospitalization report, dated in January 1996, disclosed 
a primary diagnosis of gastroesophageal reflux disease due to 
hiatal hernia.  The veteran had reportedly been disabled for 
four years because of a back problem and hypertension.  He 
said he had injured his right hand and wrist, which continued 
to be painful.  

A private routine eye examination in February 1996 noted 
complaints of blurred vision and burning, painful eyes.  

A thorough VA compensation and pension examination in June 
1996 revealed a history of hypertension for the last ten 
years, treated with medications.  He had broken his right 
wrist when he was in the Marines.  Blood pressure tested at 
134/96.  In the recumbent position, blood pressure was 
130/95, and in the standing position, 140/95.  The right 
wrist by inspection was within normal limits, with no 
deformity and no effusion, although range of motion was 
restricted in all directions due to pain. 

Clinical evaluation by Dr. Littles in July 1996 found blood 
pressure of 130/90 and vital signs stable.  The assessment at 
this time noted hypertension, as well as several other 
medical problems, but made no reference to wrist or eye pain.  

A scar on the upper lid of the veteran's right eye was noted 
in a VA outpatient treatment report in March 1997.  The 
veteran stated that it burned and was not relieved by the use 
of ointments.  He also complained of numbness and pain in his 
right wrist.  Visual examination of the scar on the right 
eyelid found it barely noticeable.  Examination of the right 
wrist produced negative Tinel's sign, negative Phalen's test, 
and good thenar eminence.  A VA outpatient report in April 
1997 referred to the same complaints, adding that the veteran 
was attending college and needed a book bag, as the pain and 
limited motion of his wrist prevented him from carrying his 
college school books.  

Examination in May 1997 by Dianne Pappachristou, M.D., a 
private neurologist,  included the usual recitation of past 
medical history.  The veteran reportedly was not working 
because work caused his blood pressure to go up and his back 
to hurt. Blood pressure tested at 120/90.  Physical 
examination found some numbness sensation to his right upper 
extremity in the lower and upper part and a positive Tinel's 
sign.  Relevant diagnoses were carpal tunnel syndrome and 
hypertension.  

Based on the above diagnosis of carpal tunnel syndrome, VA 
referred the veteran in June 1997 to a VA medical center for 
nerve conduction studies.  Electrodiagnostic findings showed 
signs of bilateral carpal tunnel syndrome, greater on the 
left than on the right.  

A VA disability evaluation examination report in July 1997 
included an extensive reported medical history of an injury 
to the right eye in service, necessitating the wearing of a 
patch over the eye for two months, with still continuing 
problems of burning, pain, and discomfort.  The veteran also 
gave a history of fracture of his right wrist, with continued 
pain in his wrist which persisted all day.  He stated that he 
had been given a diagnosis of bilateral carpal tunnel 
syndrome.  His right upper extremity hurt all over, his 
fingers remained numb, and he had difficulty in writing and 
in holding onto things.  In 1992, hypertension was found on 
routine examination.  He claimed that his extensive wrist 
pain precipitated hypertension.  Examination found his blood 
pressure to be 122/98.  Vision on the right side was 20/25 
and on the left was 20/20, with corrected vision of 20/20 
bilaterally.  He was observed in and out of bed, as well as 
in and out of a chair.  There was no difficulty with these 
movements.  He was able to dress and undress without 
difficulty.  Examination of the right wrist revealed a mild 
degree of swelling.  Dorsiflexion was limited to 15 degrees, 
with a mild degree of tenderness on movements.  The palmar 
flexion was found normal at 75 degrees.  The right and left 
lateral deviation were 20 degrees with tenderness.  An x-ray 
of the right wrist showed no evidence of bony fracture or 
subluxation, except for an old wrist injury.  Diagnoses were 
hypertension by history; right wrist injury by history; and 
history of injury to the right eye with healed scar at the 
site.  

A VA dermatology examination report in September 1997 noted 
continued complaints of pain in the scar on the right eyelid, 
but evaluation by an eye doctor had found no eye problems.  
Topical ointment had been of no benefit.  A scar was seen on 
the right eyelid.  The examiner stated that he had educated 
the veteran in the nature of healing scars and the lack of 
adequate therapy for these problems.  The veteran declined 
the option of excision of scar tissue.  

In October 1997, the veteran underwent VA carpal tunnel 
release, which was indicated by a history of right carpal 
tunnel syndrome with nerve conduction velocity showing motor 
latency of over 5 in his median nerve.  The veteran tolerated 
the operative procedure well.  

A March 1998 VA examination for scars disclosed a scar about 
0.5 in. long, flat, well-healed, transverse, straight, thin 
and smooth, which ran just along the medial end of the right 
upper eyelid.  The scar did not interfere with normal 
palpebral function (eyelids).  It had no adherence, edema, or 
inflammation, but was sensitive to touch.  Color photographs 
taken at this examination and included in the veteran's 
claims file have been studied by the Board.  The right eyelid 
scar, which is located on the right eyelid near the bridge of 
the nose, is barely noticeable in the photographs.  It 
appears to be small, straight, and slightly hyperpigmented.  

A VA examination report in March 1998 for peripheral nerves 
noted a history of a right wrist injury in the military.  The 
veteran had been doing relatively well until around June 1983 
when he began having numbness and tingling in his fingers as 
well as wrist pain, which bothered him, especially at night.  
He claimed that these symptoms had worsened progressively 
over the years to the point where nerve conduction studies 
revealed prolonged latency and decreased amplitude in the 
right median nerve distribution bilaterally.  Testing was 
interpreted as showing more severe findings on the left wrist 
than on the right wrist, consistent with carpal tunnel 
syndrome.  At that time, he was given a wrist splint, which 
did not help alleviate his symptoms.  He finally had a right 
carpal tunnel release in the right wrist in September 1997.  
Since then, he had not seen any change in his symptoms and 
continued to complain of numbness and tingling in all of his 
fingers of the right hand, as well as pain in his wrist.  He 
denied any symptomatology in his left hand.  Main complaints 
of the right hand are numbness and tingling of the fingers 
and pain in the wrist, making it difficult for him to use his 
right hand, which is his dominant hand, for gripping objects 
and writing and other fine motor skills.  Objective 
examination revealed that cranial nerves II-XII were intact.  
Motor examination showed 5/5 strength throughout, 
specifically including the right upper extremity.  He had 
normal muscle bulk, without any wasting of the thenar muscles 
or in any of the other muscles in the median nerve 
distribution.  He did have weak thumb opposition and a weak 
grip of the right hand in comparison to the left hand.  
Although he had positive Tinel's and Phalen's sign, his 
surgical scar from the carpal release operation was still 
tender on palpation of that area.  Sensation was intact 
throughout, except in the right hand, where he complained of 
diminished pinprick over the entire palmar surface of his 
hand and all five fingers.  The dorsum of the hand appeared 
to be relatively normal.  The examiner opined that he did not 
doubt that the veteran probably had either an injury to the 
nerve or scar tissue buildup after his wrist fracture in 
1983.  He added that it is not unusual for patients to 
continue to have symptoms after surgery.  He concluded that 
the veteran probably did have carpal tunnel syndrome 
symptomatic only in his right wrist.  

The most recent VA outpatient examination report in March 
2000 noted that the veteran had filed claims and had stated 
that he had been told he might lose his compensation due to a 
lack of medical attention.  Although he had been seen in the 
orthopedic and ophthalmology clinics in the past, these two 
services had clearly stated that there was nothing surgical 
that they could do.  The veteran was using an antibiotic 
ophthalmic salve for his eye and Caprocin cream on his wrist.  
Objective examination revealed a blood pressure of 136/88; a 
scar on the right medial upper eyelid approximately 1.5 cm., 
running the long axis of the upper lid; hypothenar muscle 
wasting; and a scar of carpal tunnel surgery on the right 
wrist.  The assessment was continued pain from right eyelid 
scar and right carpal tunnel syndrome, post-operative.  

II.  Legal Analysis

The veteran has presented well-grounded claims for higher 
disability evaluations for post-operative residuals of a 
right wrist injury with carpal tunnel syndrome and residuals 
of a right eye injury, to include a scar on the right eyelid, 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
prior rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The RO has obtained the veteran's service and VA 
records, has granted VA examinations and treatment, and has 
provided a hearing before a Member of the Board.  Since the 
Board is satisfied that all relevant and available facts have 
been properly developed, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A.  Increased Rating, Carpal Tunnel Syndrome

The veteran is currently evaluated at 30 percent for his 
right wrist injury with carpal tunnel syndrome under 
38 C.F.R. § 4.124a, Diagnostic Codes 8599-8515.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (1999).  Therefore, the 
veteran's service-connected condition is rated according to 
the residual condition of impairment of the median nerve.  
Since he is right-hand dominant, his disorder is rated as 
impairment of the major upper extremity.  38 C.F.R. § 4.69 
(1999).  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  Under Section 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  

Diagnostic Code 8515 allows a 70 percent evaluation, which is 
the highest rating for impairment of the dominant, or major, 
hand, when there is a complete paralysis.  A complete 
paralysis requires, generally, that the hand be inclined to 
the ulnar side, the index and middle fingers be more extended 
than normally, that there be considerable atrophy of the 
muscles of the thenar eminence, with the thumb in the plane 
of the hand; pronation incomplete and defective, the absence 
of flexion of the index finger and feeble flexion of the 
middle finger, inability to make a fist; index and middle 
fingers remain extended; inability to flex the distal phalanx 
of the thumb, defective opposition and abduction of the thumb 
at right angles to the palm; flexion of the wrist weakened; 
and pain with trophic disturbances.  For a 50 percent 
evaluation, the paralysis must be incomplete, but severe.  A 
30 percent evaluation requires a moderate paralysis, and a 10 
percent evaluation shows a mild paralysis.   

The medical evidence does not show that there is complete 
paralysis of the veteran's right median nerve.  His right 
hand is not inclined to the ulnar side, and his index and 
middle fingers are not more extended than normally.  He does 
not exhibit inability to make a fist and his index and middle 
fingers do not remain extended.  There is no indication that 
he has incomplete and defective pronation of the right hand.  
There is also no indication that he has any trophic 
disturbances.  

Although early examination findings in August 1995 noted the 
limited use of the right wrist, apparently due to disuse, 
there was no evidence of paralysis.  Examination in June 1996 
revealed a restricted range of movement due to pain, but no 
paralysis.  VA clinical evaluation in March 1997 found no 
objective evidence of any disability, despite the veteran's 
complaints of pain.  Even following diagnoses of bilateral 
carpal tunnel syndrome, VA examination in July 1997 noted 
only a mild degree of swelling and some tenderness.  

After carpal tunnel release, the evidence is discrepant as to 
whether the veteran shows wasting of the thenar muscles.  
Examination in March 1998 showed no wasting of the thenar 
muscles or in any of the other muscles in the median nerve 
distribution, but weak thumb opposition, a weak grip of the 
right hand, and diminished pinprick over the fingers and 
palmar surface of the hand.  A subsequent examination in 
March 2000, only two years later, did report hypothenar 
muscle wasting, but did not state that it was "considerable."  
The assessment was simply continued pain from post-operative 
right carpal tunnel syndrome.  Current evidence thus does not 
show evidence of paralysis or of a severely disabling 
condition.

Therefore, considering all of the evidence, both prior and 
post carpal tunnel release, the objective findings and the 
veteran's subjective complaints indicate no more than 
moderate incomplete paralysis of the median nerve.  The Board 
has considered the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the level of the veteran's 
disability in his favor.  The objective medical evidence, 
however, does not create a reasonable doubt regarding the 
severity of his right wrist disability.  The medical evidence 
does not show the presence of more severe and frequent 
symptomatology such as would warrant a disability rating for 
severe incomplete paralysis of the median nerve.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 30 percent for the veteran's right wrist disorder 
under Diagnostic Code 8515.

The Board has also considered whether any other potentially 
applicable diagnostic codes might benefit the veteran by 
providing a higher evaluation.  Evaluating the right wrist 
injury residuals under Diagnostic Codes 5214 (ankylosis) or 
5215 (limitation of motion) would not result in a higher 
evaluation.  Diagnostic Code 5214 applies to ankylosis of the 
wrist joint, which is immobility of the joint.  The veteran's 
right wrist has demonstrated limitation of motion, but it is 
not ankylosed, so a rating under that code would not be 
appropriate.  Limitation of motion of the wrist warrants no 
more than a 10 percent evaluation for dorsiflexion less than 
15 degrees, and the veteran had dorsiflexion of 15 degrees.  
Likewise, palmar flexion limited in line with the forearm 
warrants a 10 percent evaluation, but the veteran had full 
palmar flexion.  Accordingly, there is no compensable 
limitation of motion.  Furthermore, because the median nerve 
functions in controlling movement of the hand and wrist, a 
separate rating for limitation of motion would not be 
appropriate, as it would constitute evaluating the same 
disability twice under different diagnostic codes, in 
violation of 38 C.F.R. § 4.14.

B. Increased Rating, Residuals of a Right Eye Injury

The veteran is currently evaluated at 10 percent under 
38 C.F.R. § 4.118, Diagnostic Code 7800, pertaining to 
disfiguring scars of the head, face or neck.  Under this 
code, a 50 percent evaluation is warranted for a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  If the scar is 
severely disfiguring, especially if it produces a marked and 
unsightly deformity of the eyelids, lips, or auricles, a 30 
percent evaluation is warranted.  A moderately disfiguring 
scar warrants a 10 percent evaluation, and a slightly 
disfiguring scar, a noncompensable rating.  

The evidence does not reveal any ocular damage or ocular 
pathology from the right eye injury in service.  The only 
ascertainable residual is a small scar on the right eyelid.  
Although the veteran has complained of pain and burning in 
the scar, repeated eye examinations and inspection of the 
scar have shown no evidence of abnormality.  The scar did not 
interfere with function of the eyelid, and it had no 
adherence, edema, or inflammation.  It had not caused any 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Although it was on the 
eyelid, it had not produced a marked or unsightly deformity 
of the eyelid.  Rather, the scar is small, well-healed, 
straight, thin, and smooth -- unusual only in that it appears 
very slightly hyperpigmented.  The scar is barely visible, 
and it cannot be considered even slightly disfiguring.  There 
is a very slight hyperpigmentation that does not amount to 
marked discoloration or color contrast.  Under the criteria 
of Diagnostic Code 7800, the scar would be evaluated as 
noncompensable.

However, under Diagnostic Code 7804, a scar that is tender 
and painful on objective demonstration may be awarded a 10 
percent evaluation.  The veteran complains of pain and 
tenderness in this scar, and, while this does not appear to 
be objectively demonstrated, he has been awarded a ten 
percent evaluation appropriate to a painful and tender scar.  
There is no higher evaluation under Diagnostic Code 7804.

Consideration is also given to Diagnostic Code 7803, for 
repeatedly ulcerated scars.  There is no evidence that this 
well-healed scar is repeatedly ulcerated, and an additional 
rating under this code would not be appropriate.  Diagnostic 
Code 7805 applies to scars that limit function, but, as 
discussed above, this scar does not in any way interfere with 
or limit the function of either the eye or the eyelid.

Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 10 percent, and this claim must be 
denied.  The Board has considered the benefit of the doubt, 
but finds that because the record does not provide an 
approximate balance of positive and negative evidence on the 
merits, this provision is not applicable.  
38 U.S.C.A. § 5107.

C.  Secondary Service Connection, Hypertension

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Additional disability resulting from the aggravation of a 
non-service connected condition by a service-connected 
condition is also compensable.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  As is true for all claims, a 
secondary service connection claim must be supported by 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is plausible or possible is generally 
required.  Grottveit v. Brown, 5 Vet App. 91, 93 (1993).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

To establish that a claim for secondary service connection is 
well grounded, a veteran must present medical evidence of a 
current disability and, credible, i.e. satisfactory, evidence 
that his service-connected disorder caused his current 
disability.  Credible evidence as to causation requires 
competent medical evidence.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The veteran has presented no credible medical evidence that 
residuals of a right wrist injury and of a right eye injury 
have caused hypertension.  The veteran has reported a history 
or hypertension, controlled by medication.  However, despite 
his contention that the pain from his eye and wrist disorders 
is the cause of high blood pressure, no competent medical 
practitioner has adopted this theory.  The record clearly 
demonstrates that the only evidence in support of this claim 
is the veteran's unsubstantiated lay testimony.  While the 
premise that hypertension may be caused by pain may or may 
not be true, as the veteran contends, it is the province of a 
trained medical professional, not the veteran, to draw such a 
conclusion.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 
(1994).  The veteran has also expressed other opinions, 
reflected in his medical treatment records, as to various 
activities that cause his blood pressure to increase, 
including work and physical therapy.  However sincere his 
belief, it does not constitute competent medical opinion.  
Without competent medical evidence showing causation or 
aggravation of hypertension by service-connected disorders, 
the claim cannot be considered well grounded.  Accordingly, 
the claim is denied.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for post-operative residuals of a right wrist injury with 
carpal tunnel syndrome, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right eye injury, to include a scar on the 
right eyelid, is denied.  

Entitlement to service connection for hypertension as 
secondary to residuals of a right wrist injury and residuals 
of a right eye injury is denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

